           Case 1:20-cv-09427-RWL Document 24 Filed 07/09/21 Page 1 of 3

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________

michael@faillacelaw.com

                                                           July 9, 2021
BY ECF
Honorable Gregory H. Woods
United States District Judge
United States Courthouse
500 Pearl Woods
New York, NY 10007

        Re:      Dominguez et al v. NY Bagels Eatery Inc.. Et al, No. 20-cv-9427

Your Honor:

       This office represents Plaintiffs in the above referenced matter. Plaintiffs write jointly with
Appearing Defendants Pyong Su Son and New York Bagels Eatery Inc. (“Appearing
Defendants”) 1.to submit this letter setting forth our views on why the agreed upon settlement in
this matter is fair.

       The parties have agreed to a negotiated settlement (“Agreement”) after a court-ordered
mediation with Mediator Judah Greenblatt. A copy of the Agreement is attached hereto as “Exhibit
A." We therefore ask the Court to approve the settlement, pursuant to Cheeks v. Freeport Pancake
House, Inc., 796 F.3d 199 (2d Cir. 2015) and dismiss the case with prejudice.

    1. Background

        Plaintiffs filed this Complaint against Defendants alleging claims for unpaid minimum and
overtime wages, liquidated damages, interest, attorneys’ fees, and costs pursuant to the Fair Labor
Standards Act of 1938, 29 U.S.C. § 201 et seq. (FLSA), the New York Minimum Wage Act, N.Y.
Lab. Law § 650 et seq., spread of hours pursuant to the Hospitality Industry Wage Order of the
New York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. Tit. 12, § 146-1.6
(herein the Hospitality Wage Order), and the annual notice and wage statement requirements of
the New York Labor Law (N.Y. Lab. Law. § 195).

        Plaintiffs contend that they were employed at Defendants’ deli. They variously worked as
cooks, delivery workers, bagel makers, food preparers, and grill workers. Some had worked there
for more than ten years, though this litigation only contemplates damages from six years before
filing per the New York Labor Law’s statute of limitations. They allege Defendants engaged in a
variety of FLSA and NYLL violations, including failure to pay appropriate minimum wage and
overtime, notice and recordkeeping violations, unpaid spread of hours, and unlawful deductions
from tips and wages.

1
  Plaintiffs also brought suit against former owners Joo S. Chon and NYU Bagels & Café, Inc. Neither has appeared
in the action.

                          Certified as a minority-owned business in the State of New York
         Case 1:20-cv-09427-RWL Document 24 Filed 07/09/21 Page 2 of 3

Page 2


        Appearing Defendants contend that they acquired an interest in the subject deli in June of
2018 and bear no responsibility for any damages accrued before that time. Defendants produced
documents evidencing such. Further Defendants provided hour and wage records showing that
all Plaintiffs were paid according to applicable minimum wage and overtime laws.

   2. Settlement Terms

        The parties have agreed to settle this action for the total sum of $15,000.00. The settlement
shall be paid in full within thirty days of the court’s approval.

        Under Lynn’s Food, a court may approve a settlement where it “reflects a ‘reasonable
compromise of disputed issues [rather] than a mere waiver of statutory rights brought about by an
employer’s overreaching.’” Le v. Sita Information Networking Computing USA, Inc., No. 07 Civ.
0086, 2008 U.S. Dist. LEXIS 46174 at *2 (E.D.N.Y. June 12, 2008) (quoting Lynn’s Food Stores,
Inc. v. United States, 679 F.2d 1350, 1354 (11th Cir. 1982)); see also Kopera v. Home Depot
U.S.A., Inc., No. 09 Civ. 8337, 2011 U.S. Dist. LEXIS 71816, at *2 (S.D.N.Y. June 24, 2011) (“If
the proposed settlement reflects a reasonable compromise over contested issues, the settlement
should be approved.”)

        While Plaintiffs stand by their claims, this settlement reflects concessions made due to
the change in ownership and the records presented by the Appearing Defendants in support of their
claims.

        Considering the risks in this case outlined above, Plaintiff believe that this settlement is an
excellent result, and should be approved as fair. See Meigel v. Flowers of the World, NYC, Inc.,
2012 U.S. Dist. LEXIS 2359, at *2-3 (S.D.N.Y. Jan. 9, 2012) (“Typically, courts regard the
adversarial nature of a litigated FLSA case to be an adequate indicator of the fairness of the
settlement. If the proposed settlement reflects a reasonable compromise over contested issues, the
court should approve the settlement.”).

   3.    Plaintiff’s Attorneys’ Fees are Fair and Reasonable

        Under the settlement, and in accordance with his retainer agreement with the Plaintiff,
Plaintiff’s counsel will receive $5,000.00 from the settlement fund as attorneys’ fees and costs.
This represents one third of the recovery in this litigation, as well as a reduction in fees from what
is identified in Plaintiff’s retainer agreement, which provides that forty percent of Plaintiff’s
recovery will be retained by the firm.

         Plaintiff’s counsel’s lodestar in this case is $11,012.50. A copy of Plaintiff’s billing
record is attached as “Exhibit B.” The amount provided to Plaintiff’s counsel under the
settlement is fair and reasonable and well within the range of fees typically awarded in cases in
this Circuit. See Pinzon v. Jony Food Corp., No. 18-CV-105(RA), 2018 U.S. Dist. LEXIS
24, 2018)
87424        (awarding
        (S.D.N.Y.    Maythis firm a third, or 5.23 times the lodestar, in an early settlement and
“recognizing the importance of encouraging the swift resolution of cases like this one and avoiding
‘creat[ing] a disincentive to early settlement’—particularly where such settlement has provided
Plaintiff with a substantial and speedy result.” (quoting Hyun v. Ippudo USA Holdings et al., No.
14-CV-8706 (AJN), 2016 U.S. Dist. LEXIS 39115, 2016 WL 1222347, at *3 (S.D.N.Y. Mar. 24,
2016).; Shapiro v. JPMorgan Chase & Co., No. 11-CV-7961 (CM), 2014 U.S. Dist. LEXIS 37872,
          Case 1:20-cv-09427-RWL Document 24 Filed 07/09/21 Page 3 of 3

Page 3

2014 WL 1224666, at *24 (S.D.N.Y. Mar. 21, 2014) ("Lodestar multipliers of nearly 5 have been
deemed 'common' by courts in this District."); Castaneda v. My Belly’s Playlist LLC, No. 15 Civ.
1324 (JCF) (S.D.N.Y. Aug. 17, 2015) (Francis, M.J.) (awarding the Plaintiff’ attorneys a
contingency fee of one-third to account for risks in litigation); see also Calle v. Elite Specialty
Coatings Plus, Inc., 2014 U.S. Dist. LEXIS 164069 at *9 (E.D.N.Y. Nov. 19, 2014) (“A one-third
contingency fee is a commonly accepted fee in this Circuit.”). In light of the nature of the issues
herein, and the extensive negotiations necessary to reach the agreed-upon settlement, Plaintiff’s
requested award is reasonable. See Alleyne v. Time Moving & Storage Inc., 264 F.R.D. at 60; see
also McDaniel v. Cnty. of Schenectady, 595 F.3d 411, 417 (2d Cir. 2010). Additionally, everyone
covered by this settlement has already agreed to the fee provided for in the settlement.

       Given Plaintiffs’ counsel’s significant experience representing Plaintiff in New York City
in wage and hour litigation, Plaintiff’s counsel was able to obtain an excellent result with relatively
low expense due to the parties’ cooperative exchange of information and frequent and on-going
negotiations. A brief biography of each attorney who performed billed work in this matter is as
follows:

                 i.      My work is billed at the rate of $450 per hour, which is my standard billing
         rate for matters paid on an hourly basis. I am the Managing Member of Michael Faillace
         & Associates, P.C, and have been in practice since 1983. From 1983 to 2000, I was in-
         house Employment Counsel with International Business Machines Corporation (IBM). I
         taught employment discrimination as an Adjunct Professor at Fordham University School
         of Law since 1992 and at Seton Hall University Law School from 1995 to 1998, and am a
         nationally-renowned speaker and writer on employment law. I am also the author of the
         ADA, Disability Law Deskbook: The Americans with Disabilities Act in the Workplace,
         published by Practicing Law Institute (PLI), and other employment law publications and
         presentations.

                ii.       Clela A. Errington is an associate at Michael Faillace & Associates, P.C.
         She is a 2012 graduate of New York University School of Law. She began her career at a
         series of small law firms focusing on labor and employment law, followed by several years
         providing litigation support to large law firms. She returned to litigation in 2019, joining
         the Jones Law Firm, P.C., and joined Michael Faillace & Associates in 2020. Her work is
         billed at the rate of $350 per hour and indicated by the initials “CE.”

       Should Your Honor have any questions or concerns regarding this settlement, the parties
are happy to address them. The parties thank the Court for its attention to this matter.

                                               Respectfully submitted,

                                               /s/
                                               Michael Faillace
                                               MICHAEL FAILLACE & ASSOCIATES, P.C.
                                               Attorneys for the Plaintiff

Enclosures
